The opinion of the Court was by
Shepley J.
— The town of Springfield was incorporated by the act of the 12th of Feb. 1834, spec, acts, c. 434. The act of the 25th of Jan. preceding provided, that public statutes should take effect in twenty days from the date of their publication unless the provision of the statute otherwise ordered. The act of the 12th of March following repealed the act of the 25th of Jan. and provided, that all public statutes should take effect in thirty days from the recess of the legislature passing the same,' unless the provision of the act should otherwise order. The effect of these enactments was considered in the case of New Portland v. New Vineyard, 16 Maine R. 69, which decided, that the public acts of that session passed after the 25th of Jan. of that year did not take effect until < thirty days after the recess of the legislature ; and that acts regulating the general interests of the State, or of any of its divisions must be regarded as public acts. It is contended, that the language of the act of incorporation, which declares, that township numbered five in the second range. “ with the inhabitants be, and the same hereby is incorporated into a town by the name of Springfield,” shews an intention, that the act should take effect immediately. The use of language in presentí, is too common in legislation to afford any indication of an intention, that this act should take effect at an earlier date than the other general acts of that session. It was not necessary, that the town should accept the act of incorporan *61tion. The rule applies only to private, not to public corporations. The latter exists at the pleasure of the State, and not at their own pleasure.
The fifth mode, by which persons may gain a legal settlement, is “ by dwelling and having their homes in any unincorporated place at the time, when the same shall be incorporated into a town.” And it is contended, that the pauper must in contemplation of law have had a dwelling and home in Springfield after he left Harrison with an intention to purchase a lot of land and settle in that township. The statute provides, that legal settlements shall remain till new ones are acquired. But such residences or homes as are referred to in the statute may be abandoned, and a period elapse before new ones are acquired.
The case of Hallowell v. Saco, 5 Greenl. 143, authorized the instructions, that the intention to have a home in Springfield must be carried into eifect by his actually becoming a resident there before he could be considered as dwelling and having his home there. It is not easy to perceive how he could have a home there “ at the time when the same was incorporated,” if he had not acquired it “ before the act took effect incorporating that town.”

Judgment on the verdict.